Citation Nr: 1513377	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-31 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes.

2.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to May 1966, with service in Korea.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  

The claim of service connection for peripheral neuropathy (which was addressed by the Agency of Original Jurisdiction (AOJ) as part and parcel of the service connection for diabetes claim) is addressed as a separate issue as alternate theory of entitlement is alleged for that disability.

Although the RO implicitly reopened the Veteran's claims of service connection for diabetes and peripheral neuropathy by deciding the issues on the merits in a December 2008 rating decision, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board, as the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for diabetes and peripheral neuropathy on de novo review are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 2006 rating decision denied the Veteran service connection for diabetes and peripheral neuropathy based essentially on findings that such disabilities were not shown to be related to his service.

2.  Evidence received since the March 2006 rating decision includes the Veteran's presumed credible statements that he was exposed to chemicals in service that, when combined in equal parts, create Agent Orange; it relates to unestablished facts necessary to substantiate claims of service connection for diabetes and peripheral neuropathy; and raises a reasonable possibility of substantiating such claims.  
	

CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for diabetes may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.   New and material evidence has been received, and the claim of service connection for peripheral neuropathy may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims.  Inasmuch as this decision grants the parts of the claims that are being decided (reopens the claims), there is no reason to belabor the impact of the VCAA in the matter, as any notice or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot by the Board's decision to reopen the claims.

Legal Criteria, Factual Background, and Analysis

An unappealed March 2005 rating decision denied the Veteran's original claims of service connection for diabetes and peripheral neuropathy based essentially on findings that such disabilities were not shown to be related to his service.  The evidence then in the record also did not show that he had diagnoses of diabetes and peripheral neuropathy.  A subsequent (March 2006) rating decision denied such claims, finding that the disabilities were not shown to be related to his service and that he was not shown to have been exposed to Agent Orange (as it was not being used in Korea during the time he was stationed there).  He did not appeal the decision (or submit additional evidence in the year following), and it became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Evidence of record at the time of the March 2006 rating decision included the Veteran's Form DD-214, which identified his military occupational specialty as Meat-and-Dairy Products Inspection Officer, postservice private treatment records, and the Veteran's statements in support of his claims.  

Evidence received since the March 2006 rating decision includes a February 2008 Congressional Research Service Report for Congress addressing veteran exposure to Agent Orange, additional postservice private treatment records, buddy statements, additional statements from the Veteran in support of his claims, and the Veteran's sworn testimony.

As the claims were previously denied because the RO found that diabetes and peripheral neuropathy were unrelated to service and that the Veteran was not exposed to Agent Orange/certain listed herbicides in service, for evidence to be new and material, it must relate to such unestablished facts, i.e., it must tend to show that he was indeed exposed to Agent Orange/herbicides in service and that his diabetes and peripheral neuropathy may be related to service.

Reviewing the additional evidence received since the March 2006 rating decision, the Board finds that it is both new and material.  Specifically, during the January 2015 videoconference hearing, the Veteran testified that he was exposed to certain specific chemicals in Korea that combine to create Agent Orange and that such exposure caused his current disabilities.  While this appears to conflict with what has been officially established as the period of time when herbicides were used in Korea, his testimony must be considered credible for the purpose of reopening.  Hence the new (hearing testimony) evidence tends to show both possible exposure to listed herbicides in service, and that his diabetes and peripheral neuropathy may be presumptively related to service/such exposure.  Particularly in light of the "low threshold" standard under Shade, it raises a possibility of substantiating the claims.  Accordingly, the Board finds that the additional evidence received is both new and material, and that the claims of service connection for diabetes and peripheral neuropathy may be reopened.  


ORDER

The appeal to reopen claims of service connection for diabetes and peripheral neuropathy is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his now reopened claims of service connection for diabetes and peripheral neuropathy.  

The Veteran claims that he was exposed to various chemicals/compounds used as herbicides while he was stationed in Korea (2,4-D; 2,4,5-T; picloram, cacodylic acid, and TCDD) and that Agent Orange is an equal combination of 2,4-D and 2,4,5-T.  He asserts he is competent to make these observations because he acquired scientific expertise in his training to be a veterinarian.  Although the record does not document the extent of the scientific training he received, strictly for purposes of the determinations now required the Board will assume that he has some level of expertise regarding the scientific questions presented (but that his assertions are rebuttable by competent evidence to the contrary and official documentation of facts contrary to those in his allegations).   .

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the appropriate service department agency (the Joint Services Records and Research Center (JSRRC) might be a starting point), requesting development to verify the Veteran's allegations of exposure during his service in Korea to Agent Orange (and chemicals/compounds listed in 3.307(a)(6)) . 

The information provided must respond to the following:   

(a) Were the chemical compounds 2,4-D,  2,4,5-T, picloram, cacodylic acid , and TCDD used in Korea by the military while the Veteran was there, as alleged?  

(b) If so, is it at least as likely as not (a 50% or better probability) that the Veteran was exposed to such chemicals/compounds in the manner alleged during his service?   The response should address the Veteran's allegations that, in his assignment to the 101st Veterinary Detachment as veterinarian to sentry and scout dogs, he became acquainted with the effect these chemicals and compounds had on sentry dogs in that they lost their usefulness much earlier than expected.  If any veterinary studies were conducted by or on behalf of the military to address this alleged phenomenon, they should be cited.  If there have been no such studies, that should also be noted for the record.  

2. If it is determined that the Veteran was exposed to certain chemicals identified in 38 C.F.R. § 3.307(a)(6) in service but there is no scientific evidence to establish that the combination of those chemicals amounts to Agent Orange, the Veteran should be so advised and afforded an opportunity to present evidence that his diabetes and peripheral neuropathy are nonetheless related to exposure to the identified chemicals in service.  The AOJ should arrange for any further development suggested by the Veteran's response.

3. The AOJ should then review the record and make a factual determination for the record as to whether or not the Veteran is shown to have been exposed to the chemicals/compounds listed in 38 C.F.R. § 3.307(a)(6) in the manner he alleges. Then the AOJ should review the record and readjudicate de novo the claims of service connection for diabetes and peripheral neuropathy (the latter considering all theories of entitlement raised).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


